Citation Nr: 0631987	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for neck pain.  

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for chronic pain 
syndrome of the left knee.  

4.  Entitlement to service connection for a left hip 
disability.  

5.  Entitlement to service connection for lumbosacral strain.  

6.  Entitlement to service connection for a prostrate 
disorder.  

7.  Entitlement to service connection for a right elbow 
disability.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, residuals of a skull fracture.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for status post anterior cruciate ligament 
reconstruction of the right knee, with degenerative joint 
disease.  

10.  Entitlement to an initial disability evaluation in 
excess of 50 percent for cognitive disorder, not otherwise 
specified (NOS), major depression, for the period of time 
from July 1, 2002 to May 2, 2005.  

11.  Entitlement to an increased disability evaluation in 
excess of 70 percent for cognitive disorder, NOS, major 
depression, on and after May 3, 2005.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran had active military service from January 1974 to 
June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                  

The Board notes that in the veteran's July 2004 substantive 
appeal, he requested a hearing at a local VA office before a 
local hearing officer.  A letter from the RO to the veteran, 
dated on July 15, 2004, shows that at that time, the RO had 
scheduled the veteran for a hearing on July 27, 2004.  A 
notation on the letter reflects that the veteran failed to 
show.


FINDING OF FACT

In February 2006, prior to the promulgation by the Board, the 
veteran withdrew his appeal in regard to the following 
issues: (1) entitlement to service connection for neck pain, 
(2) entitlement to service connection for arthritis of the 
left shoulder, (3) entitlement to service connection for 
chronic pain syndrome of the left knee, (4) entitlement to 
service connection for a left hip disability, (5) entitlement 
to service connection for lumbosacral strain, (6) entitlement 
to service connection for a prostrate disorder, (7) 
entitlement to service connection for a right elbow 
disability, (8) entitlement to an initial evaluation in 
excess of 10 percent for headaches, residuals of a skull 
fracture, (9) entitlement to an initial evaluation in excess 
of 10 percent for status post anterior cruciate ligament 
reconstruction of the right knee, with degenerative joint 
disease, (10) entitlement to an initial disability evaluation 
in excess of 50 percent for cognitive disorder, NOS, major 
depression, for the period of time from July 1, 2002 to May 
2, 2005, and (11) entitlement to an increased disability 
evaluation in excess of 70 percent for cognitive disorder, 
NOS, major depression, on and after May 3, 2005.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for neck pain have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).    

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for arthritis of the left shoulder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for chronic pain syndrome of the left knee have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).    

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a left hip disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).    

5.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for lumbosacral strain have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).    

6.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a prostrate disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).    

7.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a right elbow disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).   

8.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for headaches, residuals 
of a skull fracture, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).   

9.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for status post anterior 
cruciate ligament reconstruction of the right knee, with 
degenerative joint disease, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).    

10.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
disability evaluation in excess of 50 percent for cognitive 
disorder, NOS, major depression, for the period of time from 
July 1, 2002 to May 2, 2005, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).      

11.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
disability evaluation in excess of 70 percent for cognitive 
disorder, NOS, major depression, on and after May 3, 2005, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).       


REASONS AND BASES FOR FINDING AND CONCLUSIONS

By an August 2003 rating action, the RO granted the veteran's 
claims for entitlement to service connection for the 
following: (1) headaches, residuals of a skull fracture, (2) 
status post anterior cruciate ligament reconstruction of the 
right knee, and (3) cognitive disorder, NOS, major 
depression.  The RO assigned a 10 percent disability rating 
under Diagnostic Code 8099-8100, effective from July 1, 2002, 
for the veteran's service-connected headaches, a 10 percent 
disability rating under Diagnostic Codes 5010-5260, effective 
from July 1, 2002, for the veteran's  service-connected right 
knee disability, and a 50 percent disability rating under 
Diagnostic Code 8099-9304, effective from July 1, 2002, for 
the veteran's service-connected cognitive disorder, NOS, 
major depression.  In that same rating action, the RO also 
denied the veteran's claims for entitlement to service 
connection for the following: (1) neck pain, (2) arthritis of 
the left shoulder, (3) chronic pain syndrome of the left 
knee, (4) a left hip disability, (5) lumbosacral strain, (6) 
a prostrate disorder, and (7) a right elbow disability.  The 
veteran disagreed with the disability evaluations assigned to 
his service-connected disabilities, and he also disagreed 
with the denial of the aforementioned service connection 
claims.  Thus, he initiated an appeal.     

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in February 2006, the veteran stated that if his claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
was granted, it would then be his wish that any and all 
issues currently pending on appeal be withdrawn as he would 
"be satisfied."  

By an April 2006 rating action, the RO increased the 
disability rating for the veteran's service-connected 
cognitive disorder, NOS, major depressive disorder, from 50 
percent to 70 percent disabling under Diagnostic Code 8099-
9304, effective from May 3, 2005.  In that same rating 
action, the RO also granted a TDIU, effective from April 7, 
2005.  

Thus, in light of the above, the Board construes the 
veteran's February 2006 statement as a withdrawal of his 
appeal for the following issues: (1) entitlement to service 
connection for neck pain, (2) entitlement to service 
connection for arthritis of the left shoulder, (3) 
entitlement to service connection for chronic pain syndrome 
of the left knee, (4) entitlement to service connection for a 
left hip disability, (5) entitlement to service connection 
for lumbosacral strain, (6) entitlement to service connection 
for a prostrate disorder, (7) entitlement to service 
connection for a right elbow disability, (8) entitlement to 
an initial evaluation in excess of 10 percent for headaches, 
residuals of a skull fracture, (9) entitlement to an initial 
evaluation in excess of 10 percent for status post anterior 
cruciate ligament reconstruction of the right knee, with 
degenerative joint disease, (10) entitlement to an initial 
disability evaluation in excess of 50 percent for cognitive 
disorder, NOS, major depression, for the period of time from 
July 1, 2002 to May 2, 2005, and (11) entitlement to an 
increased disability evaluation in excess of 70 percent for 
cognitive disorder, NOS, major depression, on and after May 
3, 2005.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
aforementioned issues.  Hence, the Board finds that the 
veteran was withdrawn his claims as to the aforementioned 
issues and, as such, the Board does not have jurisdiction to 
review the appeal as to the aforementioned issues and the 
appeal with respect to the aforementioned issues is 
dismissed.    


ORDER

The claim of entitlement to service connection for neck pain 
is dismissed.  

The claim of entitlement to service connection for arthritis 
of the left shoulder is dismissed.

The claim of entitlement to service connection for chronic 
pain syndrome of the left knee is dismissed.  

The claim of entitlement to service connection for a left hip 
disability is dismissed.  

The claim of entitlement to service connection for 
lumbosacral strain is dismissed.  

The claim of entitlement to service connection for a 
prostrate disorder is dismissed.  

The claim of entitlement to service connection for a right 
elbow disability is dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 10 percent for headaches, residuals of a skull fracture, 
is dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 10 percent for status post anterior cruciate ligament 
reconstruction of the right knee, with degenerative joint 
disease, is dismissed.  

The claim of entitlement to an initial disability evaluation 
in excess of 50 percent for cognitive disorder, NOS, major 
depression, for the period of time from July 1, 2002 to May 
2, 2005, is dismissed.  

The claim of entitlement to an increased disability 
evaluation in excess of 70 percent for cognitive disorder, 
NOS, major depression, on and after May 3, 2005, is 
dismissed.   



___________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


